DETAILED ACTION
This action is in response to an amendment filed 5/4/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,593,690 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11, 13-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 14 of U.S. Patent No. 10,923,491. 
Claim 1 of the instant application corresponds with claims 1-2 of the ‘491 patent.
Claim 2 of the instant application corresponds with claims 1-2 of the ‘491 patent.
Claim 3 of the instant application corresponds with claims 1-2 of the ‘491 patent.
Claim 4 of the instant application corresponds with claims 1-2 and 9 of the ‘491 patent.
Claim 11 of the instant application corresponds with claims 1-2 of the ‘491 patent.
Claim 13 of the instant application corresponds with claims 1-2 and 9 of the ‘491 patent.
Claim 14 of the instant application corresponds with claims 1-3 of the ‘491 patent.
Claim 15 of the instant application corresponds with claims 1-4 of the ‘491 patent.
Claim 17 of the instant application corresponds with claim 14 of the ‘491 patent.
Claim 18 of the instant application corresponds with claim 14 of the ‘491 patent.
Claim 19 of the instant application corresponds with claim 14 of the ‘491 patent.

Claims 1, 4, 11, 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 and 17 of U.S. Patent No. 10,910,397 B2. 
Claim 1 of the instant application corresponds with claim 13 of the ‘397 patent.
Claim 4 of the instant application corresponds with claim 17 of the ‘397 patent.
Claim 11 of the instant application corresponds with claim 13 of the ‘397 patent.
Claim 14 of the instant application corresponds with claim 14 of the ‘397 patent.
Claim 15 of the instant application corresponds with claim 15 of the ‘397 patent.
Claim 17 of the instant application corresponds with claim 13 of the ‘397 patent.
Allowable Subject Matter
Claims 5-10, 12, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. 
In the Remarks, Applicant stated a terminal disclaimer was filed for U.S. Patent No. 10,593,690, US. Patent No. 10,923,491, and U.S. Patent No. 10,910,391.  Examiner acknowledges receipt a properly filed terminal disclaimer for U.S. Patent No. 10,593,690.  However, there were no terminal disclaimers filed for US. Patent No. 10,923,491, and U.S. Patent No. 10,910,391.  As a result, the double patenting rejections based on those patents are maintained in this action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812
6/3/2022